Citation Nr: 1624796	
Decision Date: 06/21/16    Archive Date: 07/11/16

DOCKET NO.  13-12 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for service connected depressive disorder with anxiety disorder.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran, his father, T., and R.W.


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1988 to September 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  In that decision, the RO denied the Veteran's claim of service connection for PTSD.  The Veteran disagreed with that decision and perfected this appeal.

In March 2016, the Veteran testified at a Travel Board hearing before the undersigned; a transcript of the proceedings is associated with the record.  

The issues of entitlement to a rating in excess of 50 percent for service connected depressive disorder with anxiety disorder and entitlement to individual unemployability are addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The evidence is against a finding that the Veteran currently has PTSD.



CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R § 3.159.

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the present appeal, the Veteran was provided with a VCAA notification letters in June 2009, August 2009, and January 2013 and his claims were last readjudicated in December 2015.  The Board concludes that the duty to notify has been met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records, post-service VA treatment records and lay statements of argument.  In addition, the Veteran was afforded a VA examination in relation to his PTSD claim in November 2010.  As discussed in more detail below, the November 2010 VA assessment includes a review of the Veteran's pertinent service and post-service history, clinical findings, and diagnoses, and the findings were supported by medical rationale.  As such, the Board finds that the November 2010 VA examination and subsequent addendum are adequate to make a determination on the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA has complied with the duty to assist.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for service connection for a right shoulder disability is ready to be considered on the merits.

Applicable Law and Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases, including psychoses, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In this case, because the Veteran has not been diagnosed with a psychosis, this presumption does not apply.  

In addition to the above-noted legal authority, there are particular requirements for establishing entitlement to service connection for PTSD that are separate from those for establishing service connection generally.  38 C.F.R. § 3.304(f); Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Those requirements are: (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in- service stressor.  38 C.F.R. § 3.304(f).

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

A veteran bears the evidentiary burden of establishing all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287 (2009); Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its decision, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

The Veteran contends that he is entitled to service connection for PTSD, as he believes his mental health issues stem from in-service stressful incidents.  See Statement in Support of Claim dated June 24, 2009.

As a preliminary matter, the Board notes that the Veteran's stressor of witnessing combat during service has already been conceded.  See VA Memorandum dated August 14, 2009.  Thus, the threshold question that must be addressed in this case is whether the Veteran has PTSD within the meaning of the law.  For the forgoing reasons, the Board finds that he does not.  

The Veteran's service treatment records do not show any in-service complaint, diagnosis, or treatment of PTSD.  The entrance and separation exams indicate clinically normal psychiatric evaluations.  See Service Treatment Records dated November 17, 1988 and September 11, 1991.

The Veteran's post-service VA treatment records fail to demonstrate that the Veteran has a diagnosis of PTSD that conforms to the DSM-5.  The records, which date back to 2004, demonstrate that the Veteran has been diagnosed with the following: depressive disorder, dysthymic disorder, and impulse control disorder.  See VA Treatment Records dated February 14, 2006, May 18, 2009 and June 3, 2009.  At times, treating physicians indicated that they could not rule out PTSD, and even listed PTSD as a treated condition, along with the Veteran's depression and anxiety.  However, at no time did a treating psychologist diagnose the Veteran with PTSD based on the criteria of either the DSM-IV or DSM-5.  In a more recent mental health assessment, the treating psychologist indicated that the Veteran did not meet the following DSM-5 criteria: exposure to actual or threatened death, serious injury or sexual violence; persistent avoidance of stimuli associated with traumatic event; negative alterations in cognitions and mood associated with the traumatic event and; disturbance causing clinically significant distress or impairment in social, occupational, or other areas of functioning.  See VA Treatment Record dated July 16, 2014.

The Veteran was afforded a VA examination in November 2010.  At that time, the Veteran reported symptoms such as depressed mood, irritability, anger outbursts and alcohol dependence.  Upon examination, the examiner diagnosed the Veteran with depressive disorder NOS and alcohol dependence and opined that the Veteran did not meet the DSM criteria for PTSD because the Veteran had no symptoms of avoidance or re-experiencing trauma.  See VA examination dated November 10, 2010.  

Also of record are the Veteran's records from the Social Security Administration.  At the time of a disability assessment, the Veteran reported persistent irritability, fragmented sleep, nightmares, frequent sleep paralysis, hypnagogic, hallucinations and flashbacks.  During an assessment, the examiner indicated that the Veteran met the criteria for PTSD and major depression.  See SSA Medical Treatment Records dated November 3, 2011.

As noted above, the first requirement for service connection for PTSD is a medical diagnosis of the condition.  A diagnosis of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-5).  See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-5).

The above cited evidence reflects conflicting medical evidence on the issue of whether the Veteran has PTSD.  While the VA examination report and VA medical treatment records reflect that the Veteran does not meet the criteria for a PTSD diagnosis, the SSA medical assessment indicates that the Veteran does meet the criteria. 

The probative value of a medical opinion primarily comes from its reasoning; threshold considerations are whether a person opining is suitably qualified and sufficiently informed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In this case, the Board accepts the opinions of the November 2010 VA examiner and the July 2014 treating psychologist that the Veteran does not meet the criteria for a diagnosis of PTSD as highly probative medical evidence on this point.  The Board notes that the examiner rendered the opinion after thoroughly reviewing the claims file and relevant medical records and examining the Veteran.  The examiner noted the Veteran's pertinent history, elicited and described the Veteran's symptoms and reported stressors in detailed, provide a reasoned analysis of why the Veteran did not meet the criteria of the DSM.  See Hernandez-Toyens, 11 Vet. App. at 383; Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (the probative value of a physician's opinion depends in part on the reasoning employed by the physician and whether or not (or the extent to which) he reviewed prior clinical records and other evidence).  Furthermore, these opinions are consistent with the Veteran's post-service VA treatment records.  The post-service treatment records do not demonstrate that the Veteran, at any point, exhibited avoidance or re-experiencing symptoms.  Simply stated, the Veteran's long history of post-service treatment do no indicate that the Veteran exhibited the requisite PTSD symptoms pursuant to the DSM-5; to the extent they do, none of these symptoms were attributed to the Veteran's service.

By contrast, the Board finds that the SSA medical assessment, which indicates that the Veteran meets the criteria a diagnosis of PTSD to be less probative.  While the SSA examiner states that the Veteran's symptoms meet the criteria for a diagnosis of PTSD, the assessment does not indicate which criteria the examiner is referring too, nor does it specify how the Veteran meets those criteria.  Furthermore, the opinion is contradicted by the Veteran's contemporaneous post-service treatment records.  As such, the Board finds the post-service treatment records and the November 2010 VA examination to be more probative than the SSA examiner's opinion.  

The Board has also considered the lay statements of record.  The Veteran has reported that he believes he has PTSD related to his military service.  He has also indicated that fellow veterans and his treating psychiatrists have told him he has PTSD.  See Board Hearing Transcript.  As a lay witness, the Veteran is competent to report his observations and symptoms, and relate what he was told by medical professionals.  Such evidence is competent.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, such lay/medical evidence is far less probative than the opinions of the VA examiner and the post-service treatment records.  The VA opinion is far more detailed and reasoned; thus warranting greater probative value.  Further, to the extent that the Veteran attempts to diagnosis PTSD, the Board finds that he is unable to do so.  Such an opinion requires the advanced knowledge and training of a medical professional.  See Layno v. Brown, 6 Vet. App. 456, 470 (1994) (finding that lay testimony is not competent to prove that which requires specialized knowledge or training).  As such, the Board assigns little probative value to the Veteran's statements in regards to the issue of diagnosis.

The Board finds that the evidence is against a finding of a diagnosis of PTSD.  Without a valid diagnosis, discussion of the remaining criteria for service connection is not necessary and compensation for PTSD may not be awarded.  See 38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.


REMAND

The issue of an evaluation in excess of 50 percent for the service-connected depression is remanded for further development.  The Veteran avers that this service-connected depression with anxiety disorder is worse than what is contemplated by his current 50 percent rating.  He also claims that his condition has worsened since his November 2010 examination.  See Board Hearing Transcript p. 3; VA Treatment Record dated May 20, 2015.

To ensure that the evidence of record reflects the current severity of the Veteran's service-connected depression with anxiety disability and accurately depicts the Veteran's current psychiatric disability picture, a more contemporaneous examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (VA is obligated to provide a new examination when a Veteran asserts that the service-connected condition has become more severe.).  Accordingly, the RO should arrange for the Veteran to undergo a VA examination.  The examiner should ascertain the current nature and severity of the Veteran's depression with anxiety, as well as any other psychiatric disabilities the Veteran may have.  

The Board finds that the issue of individual unemployability has been raised by the record.  Several times, the Veteran has indicated that he is unable to work due to service-connected psychiatric disabilities.  See Board Hearing Transcript p. 7.  The Board finds that the outcome of this issue is inextricably intertwined with the outcome of the Veteran's other pending appeal that is being remanded for further evidentiary development and adjudication.  As such, action on the Veteran's TDIU claim is deferred.  

Prior to administering a VA examination, the RO should ensure that any and all outstanding relevant treatment records have been obtained an associated with the case file.

Accordingly, the case is REMANDED for the following action:

1. The RO should take all indicated action to contact the Veteran and his representative, and with their assistance, identify any outstanding records of treatment by VA or private health care providers referable for the service-connected depression with anxiety.  Copies of any such records should be obtained and associated with the record. If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the development outlined in Item (1) is completed, the RO should have the Veteran scheduled for a VA examination to determine the current severity of his service-connected depression with anxiety.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the severity of the Veteran's depression with anxiety and report all signs and symptoms necessary for rating the disability under the General Rating Formula for Mental Disorders.  The findings of the examiner should address the level of social and occupational impairment attributable to the Veteran's depression with anxiety.

Specifically, the examiner should indicate whether there is total occupational and social impairment, due to symptoms such as the following: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting himself or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

If it is determined that the Veteran does not have total occupational and social impairment, the examiner should indicate whether there is occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation, obsessional rituals, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately or effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty adapting to stressful circumstances; and inability to establish and maintain effective relationships.

The examiner should also comment on the impact of the Veteran's psychiatric disabilities, separately and in conjunction with each other, have on his occupational function, to include the ability to obtain or maintain gainful employment.

A complete rational must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3. Upon completion of the development outlined in (1) and (2) above, the RO should readjudicate the Veteran's claims.  If the benefits sought on appeal are denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case.

 The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


